In an action to recover damages for the alleged wrongful death of plaintiffs’ intestate, judgment dismissing the complaint at the close of plaintiffs’ case unanimously affirmed, with costs. Appellants’ evidence adduced upon the trial of this action, based upon an unwitnessed fatal accident, is at best as consistent with the absence of any wrongful act upon the part of respondents contributing thereto as with its presence. (Wieland v. Third Ave. Tr. Corp., 270 App. Div. 885, affd. 296 N. Y. 1047; Lamb v. Union My. Co., 195 N. Y. 260, 266; Digelormo v. Weil, 260 N. Y. 192, 200.) Present — Nolan, P. J., Carswell, Johnston, Sneed and Wenzel, JJ.